         Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 1 of 13


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DAMONA G.,

                            Plaintiff,
v.
                                                               19-CV-992
COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                  DECISION AND ORDER

              Pursuant to 28 U.S.C. § 636(c), the parties have consented to have the

undersigned conduct any and all further proceedings in this case, including entry of final

judgment. Dkt. No. 16. Damona G. (“Plaintiff”), who is represented by counsel, brings this

action pursuant to the Social Security Act (“the Act”) seeking review of the final decision of

the Commissioner of Social Security (“the Commissioner”) denying her application for

benefits. This Court has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ competing motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. Dkt. Nos. 8, 14.

For the following reasons, Plaintiff’s motion (Dkt. No. 8) is granted, and the

Commissioner’s motion (Dkt. No. 14) is denied.



                                         BACKGROUND

              On June 1, 2016, Plaintiff applied for Disability Insurance Benefits (“DIB”)

and Social Security Income (“SSI”), alleging that she became disabled on May 23, 2016,
          Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 2 of 13


by seizures and headaches. Tr. at 163-75.1 Plaintiff’s application was denied at the initial

level and she requested review. Tr. at 76-94, 98-105. Administrative Law Judge Robert

Wright (“the ALJ”) conducted a hearing relating to Plaintiff’s alleged disability on July 17,

2018. Tr. at 50-75. Plaintiff, who was represented by an attorney, testified at the hearing,

as did an impartial vocational expert (“VE”). Tr. at 50-75. On September 19, 2018, the

ALJ issued a decision in which he found that Plaintiff was not eligible for benefits. Tr. at

15-29. The Appeals Council denied Plaintiff’s request for review, making the ALJ’s

determination the final decision of the Commissioner. Tr. at 1-6. Plaintiff thereafter

commenced this action seeking review of the Commissioner’s decision. Dkt. No. 1.



                                       LEGAL STANDARD

Determining Whether a Claimant is Entitled to DIB and SSI

               The Commissioner shall not authorize DIB unless a claimant proves that she

is disabled under the Act. To prevail on a claim for DIB, a claimant must provide medical

and other evidence to establish that she became disabled before her Title II insured status

expired. See generally 42 U.S.C. § 423. Evidence of an impairment which reached

disabling severity after an individual’s insured status has expired, or which was

exacerbated after such expiration, “cannot be the basis for entitlement to a period

of disability and disability insurance benefits, even though the impairment itself may have

existed before the claimant’s insured status expired.” Davis v. Colvin, No. 6:14-CV-06373

(MAT), 2016 WL 368009, at *2 (W.D.N.Y. Feb. 1, 2016) (citing Arnone v. Bowen, 882 F.2d




1
 Citations to “Tr. __” refer to the pages of the administrative transcript, which appears at Docket
No. 6.

                                                  2
          Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 3 of 13


34, 37-38 (2d Cir. 1989)) (“A ‘period of disability’ can only commence, however, while an

applicant is ‘fully insured.’. . . [R]egardless of the seriousness of his present disability,

unless [the claimant] became disabled before [the date last insured], he cannot be entitled

to benefits.”) (internal citations omitted)). Moreover, a claimant must show through

objective medical evidence that she became disabled prior to the expiration of insured

status; she cannot sustain her burden of proof solely by means of conclusory, self-serving

testimony that she was disabled at the crucial time. Gonzalez v. Schweiker, 540 F. Supp.

1256, 1258 (E.D.N.Y. 1982); Rodriguez v. Califano, 431 F. Supp. 421, 423 (S.D.N.Y.

1977).



              There is no parallel insured status requirement for SSI. To receive SSI under

the Act, a claimant must establish through medical evidence that she was unable “to

engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. §§ 1382c(a)(3)(A), (a)(3)(H)(i). For both DIB and SSI claims,

the evidence must show that the claimant is unable to work due to a physical or mental

impairment resulting from “anatomical, physiological, or psychological abnormalities which

are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”

42 U.S.C. § 423(d)(5)(A). Such impairments must be expected to result in death or have

caused or be expected to cause disability for a continuous period of at least 12 months.

Id.; 20 C.F.R. §§ 404.1509, 416.909. The claimant’s impairments must also be so severe

that she is unable to do her past work or any other substantial gainful work existing in

significant numbers in the national economy based on her age, education, and work

experience. 42 U.S.C. § 423(d)(2)(A).
                                                3
         Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 4 of 13


              The Commissioner determines disability using a five-step sequential

evaluation process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); 404.1527(d)(1),

416.927(d)(1). The burden of showing that the claimant can perform other work existing in

significant numbers in the national economy is on the Commissioner; however, the burden

of proving disability is always on the claimant. 20 C.F.R. §§ 404.1520, 416.920; Bowen v.

Yuckert, 482 U.S. 137, 147 (1987); Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015)

(“The claimant bears the ultimate burden of proving [disability] throughout the period for

which benefits are sought.”) (citation omitted).



District Court Review

              42 U.S.C. § 405(g) authorizes a district court “to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding the cause for a rehearing.”

42 U.S.C. § 405(g) (2007). Section 405(g) limits the scope of the Court’s review to two

inquiries: whether the Commissioner’s conclusions were based upon an erroneous legal

standard, and whether the Commissioner’s findings were supported by substantial

evidence in the record as a whole. See Green-Younger v. Barnhart, 335 F.3d 99, 105-106

(2d Cir. 2003). Substantial evidence is “more than a mere scintilla.” Moran v. Astrue, 569

F.3d 108, 112 (2d Cir. 2009). “It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Id. (emphasis added and citation

omitted). The substantial evidence standard of review is a very deferential standard, even

more so than the “clearly erroneous” standard. Brault v. Comm’r of Soc. Sec., 683 F.3d

443, 447-48 (2d Cir. 2012) (citing Dickinson v. Zurko, 527 U.S. 150, 153 (1999)).


                                               4
           Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 5 of 13


               When determining whether the Commissioner’s findings are supported by

substantial evidence, the Court’s task is “‘to examine the entire record, including

contradictory evidence and evidence from which conflicting inferences can be drawn.’”

Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (quoting Mongeur v. Heckler, 722 F.2d

1033, 1038 (2d Cir. 1983) (per curiam)). If there is substantial evidence for the ALJ’s

determination, the decision must be upheld, even if there is also substantial evidence for

the plaintiff’s position. See Perez v. Chater, 77 F.3d 41, 46-47 (2d Cir. 1996); Conlin ex

rel. N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 384 (W.D.N.Y. 2015). Likewise, where the

evidence is susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).



                                  DISCUSSION AND ANALYSIS

The ALJ’s Decision

               The ALJ analyzed Plaintiff’s claims using the familiar five-step process.

Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at *2 (W.D.N.Y. Aug. 8, 2008)

(detailing the five steps). The ALJ found that Plaintiff met the insured status requirements

of the Act through June 30, 2021. Tr. at 17. At step one, the ALJ found that Plaintiff has

not engaged in substantial gainful activity since May 23, 2016, the alleged onset date. Tr.

at 17. At step two, he found that Plaintiff had the following severe impairments: seizure

disorder, headaches, and depression.2




2
  This Court presumes the parties’ familiarity with Plaintiff’s medical history, which is detailed at
length in the papers.

                                                    5
         Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 6 of 13


              At step three, the ALJ concluded that Plaintiff’s impairments did not, either

individually or in combination, meet or equal the Listings, giving special consideration to

Listing 12.04 (Depressive, Bipolar, and Related Disorders). Tr. at 18-19. In reaching this

conclusion, the ALJ found that Plaintiff had only a mild limitation in the domain of

understanding, remembering, and applying information, and a moderate limitation in the

domains of interacting with others, concentrating, persisting, or maintaining pace, and

adapting or managing herself. Tr. at 19-20.



              The ALJ found that Plaintiff retained the RFC to perform light work as defined

in 20 C.F.R. §§ 404.1567(b) and 416.967(b), within the following parameters: only

unskilled work, which is simple, routine, and low stress (defined as having only occasional

decision-making, work setting changes, and interaction with co-workers and no interaction

with the public); and no work at heights or involving the operation of moving machinery or

a motor vehicle. Tr. at 21. The ALJ found that Plaintiff could not perform her relevant

work, but that there are jobs that exist in significant numbers in the national economy that

she could perform, including the jobs of Cleaner (DOT 323.687-014), Hand Packager

(DOT 559.687-074), and Assembler (DOT 706.687-010). Tr. at 27-29. Therefore, Plaintiff

was not under a disability at any time from the alleged onset date through the date of the

decision. Tr. at 29.



Judgment on the Pleadings

              As noted above, the parties have cross-moved for judgment on the

pleadings. Dkt. Nos. 8, 14. Plaintiff argues that because there was no functional

assessment from a medical source in the record, the ALJ necessarily used his own “lay
                                              6
          Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 7 of 13


judgment” in determining the RFC, and therefore his decision is not supported by

substantial evidence. No. 8-1, pp. 7-12. The Commissioner argues that the medical

evidence supports the ALJ’s findings, and a supporting medical source opinion is not

required. Dkt. No. 14-1, pp. 9-14. Having reviewed the record in its entirety, this Court

finds that the RFC is not supported by substantial evidence.



Plaintiff’s RFC

              RFC represents the most the claimant can do despite her impairments. 20

C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). Although the RFC finding is within the province

of the ALJ, 20 C.F.R. §§ 404.1546(c), 416.946(c), the burden of proving disability is on the

claimant. 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). An ALJ is not required to

determine the RFC based on one particular medical opinion. See Wilson v. Colvin, No.

6:16-CV-06509-MAT, 2017 WL 2821560, at *5 (W.D.N.Y. June 30, 2017) (“[T]he fact that

an RFC assessment does not correspond exactly to a medical expert’s opinion in the

record does not mean that the RFC assessment is ‘just made up.’”). Rather, the RFC is

based on all the relevant evidence of record. See 20 C.F.R. §§ 404.1545(a)(1),

416.945(a)(1).

              The Second Circuit Court of Appeals has held that the RFC finding “need

only afford an adequate basis for meaningful judicial review, apply the proper legal

standards, and be supported by substantial evidence such that additional analysis would

be unnecessary or superfluous.” McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014)

(internal quotation marks and brackets omitted) (citing Cichocki v. Astrue, 729 F.3d 172,

177 (2d Cir. 2013)). The ALJ is tasked with reaching an RFC finding based on the record

as a whole; in this analysis, medical opinions are significant, but ultimately just one part of
                                               7
          Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 8 of 13


the evidence. 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2) (“Although we consider opinions

from medical sources on issues such as . . . your residual functional capacity . . . the final

responsibility for deciding these issues is reserved to the Commissioner.”).



              At the same time, an ALJ’s assessment of a claimant’s RFC must include a

function-by-function analysis of the claimant’s limitations in his or her work-related abilities.

20 C.F.R. § 404.1513(c)(1). These assessments are generally based on one or more

opinions from treating sources and/or consultative examiners. See Perkins v. Berryhill,

No. 17-CV-6327-FPG, 2018 WL 3372964, at *4 (W.D.N.Y. July 11, 2018) (“Without

reliance on a medical source’s opinion or a function-by-function assessment connecting

the medical evidence to the RFC, the ALJ’s decision leaves the Court with many

unanswered questions and does not afford an adequate basis for meaningful judicial

review.”). In assessing a claimant’s RFC, an ALJ is not permitted to “arbitrarily substitute

his own judgment for competent medical opinion.” Mariani v. Colvin, 567 F. App’x 8, 10

(2d Cir. 2014), as amended (July 30, 2014).



              Where an ALJ identifies very specific restrictions in an RFC, they must be

based on evidence within the record (including medical opinions), not the ALJ’s own

surmise. Cosnyka v. Colvin, 576 F. App’x 43, 46 (2d Cir. 2014); see Perkins, 2018 WL

3372964, at *3 (“It is unclear to the Court how the ALJ, who is not a medical professional,

came up with this highly specific RFC determination without a relevant medical opinion.”).

This is especially true where the claimant suffers from a complex and severe impairment,

like a neurological disorder. Palascak v. Colvin, No. 1:11-CV-0592(MAT), 2014 WL

1920510, at *8 (W.D.N.Y. May 14, 2014) (holding that “administrative law judges are
                                                8
         Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 9 of 13


unqualified to assess residual functional capacity on the basis of bare medical findings in

instances when there is a relatively high degree of impairment”) (collecting cases). The

absence of evidence in the administrative record to support a function in the ALJ’s RFC

constitutes legal error, warranting remand. Alberalla v. Colvin, No. 13-CV-881- RJA, 2014

WL 4199689, at *11 (W.D.N.Y. Aug. 22, 2014), report and recommendation adopted, No.

13-CV-881A, 2014 WL 5361950 (W.D.N.Y. Oct. 21, 2014).



              In this case, the ALJ determined that Plaintiff is capable of performing light

work, within certain parameters. Tr. at 21. Specifically, he found that Plaintiff can perform

simple, unskilled, routine, and low stress work, with only occasional decision-making,

changes in work setting, or interactions with coworkers, and no interaction with the public.

Tr. at 21. He restricted Plaintiff from performing work at heights, work involving the

operation of moving machinery, or a motor vehicle. Tr. at 21. These restrictions are highly

specific. At the same time, a review of the record reveals that there is not a single opinion

from a treating source or a consultative examiner as to the functional limitations caused by

Plaintiff’s seizure disorder, headaches, and depression. Tr. at 17. This Court finds the

lack of any medical opinion troubling given the nature of Plaintiff’s impairments, especially

her seizure disorder, which the ALJ found to be severe.



              Admittedly, the primary reason why the record contains no functional

assessment from a treating source is because Plaintiff, by her own admission, never saw a

neurologist for treatment despite being advised to so during her numerous visits to the

emergency room. Tr. at 396, 398 (noting that Plaintiff was told that “[i]t is very important

that [she] follow up with Neuro as an outpatient, she has failed to do so thus far”). Rather,
                                              9
         Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 10 of 13


whenever Plaintiff experienced a seizure, usually after not taking her anti-seizure

medication (Keppra) or consuming alcohol and marijuana, she would go to the emergency

room and “get discharged home” with Keppra. Tr. at 24, 396 (Plaintiff reporting that she

“goes to the ER after each episode and gets discharged home on the same medication”),

457 (Plaintiff admitting after having a seizure that “she did not take her Keppra yesterday”);

507 (Plaintiff reporting at the ER after seizure that she “has not taken her Keppra in 2

weeks because she’s been out of it”); 509 (noting that Plaintiff presented with a seizure

and was “noncompliant with Keppra”); 516 (Plaintiff reporting to the ER that she had a

seizure after consuming “3 alcoholic beverages and smok[ing] marijuana, which she

believes might be the inciting factor”). Plaintiff also never went to a mental health

counselor and declined anti-depressant medication, despite claiming to be debilitated by

depression. Tr. at 498 (noting that Plaintiff “has never seen a psychiatrist in the past”), 501

(noting that Plaintiff refused “trialing any antidepressants”).



               This Court agrees that Plaintiff’s failure to see a neurologist or a mental

health practitioner, her non-compliance with medication, and her conduct in consuming

substances that she knew would induce a seizure, all weigh against a finding of disability.

Tr. at 24-26. However, given that there was not a single opinion pertaining to Plaintiff’s

physical or mental limitations in the record from either a treating source or a consultative

examiner, it is not clear how the ALJ was able to reach an RFC with such specific

limitations.




                                               10
         Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 11 of 13


              “An ALJ is not required to order a consultative examination if the

facts do not warrant or suggest the need for it.” Tankisi v. Comm’r Soc. Sec., 521 F. App’x

29, 32 (2d Cir. 2013). However, a consultative examination should be ordered where “the

evidence as a whole is insufficient to allow [the ALJ] to make a determination or decision”

on the claim. 20 C.F.R. §§ 404.1519a(b), 416.919a(b). In cases where the record

contains medical findings diagnosing the claimant’s impairments without relating that

diagnosis to functional capabilities, “the general rule is that the Commissioner may

not make the connection himself.” Kain v. Colvin, 2017 WL 2059806, at *3 (W.D.N.Y. May

15, 2017) (quoting Englert v. Colvin, 2016 WL 3745854, at *4 (W.D.N.Y. July 8, 2016));

Henry v. Berryhill, 2018 WL 6039297, at *6 (W.D.N.Y. Nov. 19, 2018) (noting that “the

overwhelming majority of cases in this District hold” that a functional medical opinion is

required in order for a claimant’s RFC to be properly determined).



              This is especially true in cases where the claimant suffers from severe

impairments that are complex. Manson v. Colvin, 2016 WL 4991608, at *11 (N.D.N.Y.

Sept. 19, 2016) (citing Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)) (holding in a

case where the claimant suffered from myofascial pain syndrome and fibromyalgia that

“[t]he ALJ is not permitted to substitute his own expertise or view of the medical proof for

the treating physician’s opinion or for any competent medical opinion”); Judd v. Berryhill,

2018 WL 6321391, at *7 (W.D.N.Y. Dec. 4, 2018) (finding that the ALJ was not permitted

to make a common sense judgment about the plaintiff’s lumbar spine and brain injury

impairments to determine claimant’s residual functional capacity because the medical

evidence contained complex medical findings); Caraco v. Comm'r of Soc. Sec., 2020 WL

415939, at *4 (W.D.N.Y. Jan. 24, 2020) (stating in a case where the claimant suffered from
                                            11
         Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 12 of 13


the severe impairments of cervical spine degenerative disc disease, spondylosis, and

vascular/migraine headaches that “this is not the kind of minor physical impairment that

courts have found an ALJ qualified to assess based on common sense”); Ruffin v. Comm’r

of Soc. Sec., 2020 WL 419365, at *2 (W.D.N.Y. Jan. 27, 2020) (finding that claimant’s

case was not one where the claimant had only “minor impairments” such that the ALJ

could make a “common sense judgment” about how it impacted his ability to work).



              In this case, the ALJ found that Plaintiff suffered from the severe

impairments of seizure disorder, headaches, and depression. Tr. at 17. Seizure disorder

is a complex neurological condition with many possible triggers that does not lend itself to

lay interpretation. As such, it was impermissible for the ALJ to make “common sense”

judgments about how her seizure disorder affected her ability to perform work-related

functions.



              Consistent with the foregoing, this Court finds that the RFC is not supported

by substantial evidence because there is no functional assessment anywhere in the

record. See Guillen v. Berryhill, 697 F. App’x 107, 109 (2d Cir. 2017) (remanding case

where the ALJ failed to obtain a medical source statement, and “[t]he medical records

discuss [the plaintiff's] illnesses and suggest treatment for them, but offer no insight into

how her impairments affect or do not affect her ability to work”); Timothy S. v. Comm’r of

Soc. Sec., No. 19-cv-1141, 2021 WL 661392, at *3 (W.D.N.Y. Feb. 18, 2021) (requiring

remand where, “absent the support of a medical opinion or other functional assessment by

a medical source,” the ALJ improperly relied on treatment notes that did not “include any

functional assessment of plaintiff's physical abilities”).
                                                12
            Case 1:19-cv-00992-HKS Document 17 Filed 03/22/21 Page 13 of 13


                Although it appears doubtful that Plaintiff will be able to meet her ultimate

burden of showing that she is disabled, this case is remanded for the limited purpose of

ordering a consultative exam for Plaintiff and formulating an RFC based on the exam

findings.



                                         CONCLUSION

                For the reasons stated herein, Plaintiff’s motion for judgment on the

pleadings (Dkt. No. 8) is hereby GRANTED, and the Commissioner’s motion for

judgment on the pleadings (Dkt. No. 14) is DENIED. This case is remanded to the

Commissioner to order a consultative examination for Plaintiff and to reformulate the RFC

based on the exam findings. The Clerk of the Court is directed to close this case.



                SO ORDERED.


DATED:          Buffalo, New York
                March 22, 2021



                                            s/ H. Kenneth Schroeder, Jr.
                                            H. KENNETH SCHROEDER, JR.
                                            United States Magistrate Judge




                                                13
